Title: From Thomas Jefferson to John Brown Cutting, 17 October 1789
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Cowes Oct. 17. 1789.

Our ship arrived here this evening, and if the wind permits we shall sail tomorrow. I cannot do this without bidding you Adieu, and, thro you, to your brother, Messrs. Paine, Parker, and Rumsay. I hope you are perfectly reestablished after your indisposition. When you are perfectly so, I must ask you to perform for me the friendly office of calling on Mr. McKenzie in my name, and returning  him my grateful thanks for his kind recommendation of me to Mr. Auldjo of this place, from whom I have received every possible attention and friendly assistance; insomuch that I should not depart with a quiet conscience were not my sense of these kindnesses duly expressed to those to whom I am indebted for them.—I shall be in hopes that fortune will throw us in each other’s way while in America. Wishing you a pleasant, safe and short voiage I am with the greatest esteem & attachment Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

